Case 1:20-cv-00565-DDD-JPM Document 18 Filed 08/12/20 Page 1of1PagelD#: 292

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
VILMANTAS DILYS, CIVIL DOCKET NO. 1:20-CV-565-P
Petitioner
VERSUS JUDGE DRELL
PAT BOOK, ET. AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 15), and after an independent review of the
record, including the objections filed by Petitioner, having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that the request for emergency injunctive relief contained
within the “Petition for Writ of Habeas Corpus and Complaint for Emergency
-Injunctive Relief’ (ECF No. 1) be DENIED.

ye
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this _/ 2: day of

Ss ss

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

August, 2020.

 
